Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 9, 11, 13, 17, 19-21, 25, 27, 30-31, 36-39, 43 and 45-46 are pending. Claims 38 and 46 are cancelled. Claims 1-2, 9, 11, 13, 17, 19-21, 25, 27, 30-31, 36-37, 39, 43 and 45 are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 9, 11, 13, 17, 19-21, 25, 27, 30-31, 36-37, 39, 43 and 45 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the puncture test " in lines 17-18.  There is insufficient antecedent basis for this limitation in the claim.  The remaining claims are rejected as being dependent upon a rejected base claim.

Claims 2, 9, 11, 13, 17, 19-21, 25, 27, 30-31, 36-37, 39, 43 and 45 are rejected as being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 9, 11, 13, 21, 31, 36 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A.

Regarding claim 1, Halmo teaches a trilaver microporous film (Halmo, [0006]-[0023], [0042-[0088], Figs. 1-18),
having a polypropylene/polyethylene/polypropylene (PP/PE/PP) layer structure (Halmo, [0019]-[0020])
and a layer thickness ratio of 33/33/33 (Halmo, [0009]-[0010]), falling within the claimed range of 25/50/25 to 35/30/35.
having a thickness of about 12 microns (Halmo, [0010]) which overlaps with and is close to the claimed range of 12 microns or greater, the Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and similarly  a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985),
and having at least one property selected from the group consisting of:
unrestrained MD shrinkage, when the film is baked unrestrained at 90°C for 1 hour, of  <3% (Halmo, Table 4, Embodiment A), which overlaps with the claimed range of 2% or more,
unrestrained MD shrinkage, when the film is baked unrestrained at 105°C for 1 hour, of <10% (Halmo, Table 4, Embodiment B-D), which overlaps with the claimed range of 2.5% or more,
a normalized puncture strength of 29.167 gf/micron, which satisfies the limitation of above 350 gf/16 micron (21.875 gf/micron).
The examiner notes that while Halmo teaches multiple properties, only one is required.

	Regarding claim 2, Halmo further discloses wherein the polyethylene layer is thicker than each of the polypropylene layers (Halmo, [0009]-[0010], [0016]-[0017], PE layer is about 6 to 9 microns, PP layers are 1-2 microns or larger, Table 4, Embodiment A).
	
	Regarding claims 9 and 11, Halmo also teaches wherein the film has an unrestrained MD shrinkage, when the film is baked unrestrained at 105°C for 1 hour of unrestrained MD shrinkage, when the film is baked unrestrained at 105°C for 1 hour, of <10% (Halmo, Table 4, Embodiment B-D), which overlaps with the claimed value of 2.5% (claim 9) and with the claimed range of >6% (claim 11).
	The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

	Regarding claim 13, Halmo additionally discloses wherein the film has an unrestrained MD shrinkage, when the film is baked unrestrained at 90°C for 1 hour, of <3% (Halmo, Table 4, Embodiment A), which overlaps with the claimed value of 2%. The Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Regarding claim 21, Halmo discloses all of the limitations of claim 1 as set forth above including tensile and elongation properties commensurate with a working separator (Halmo, Table 4, Embodiment A) but does not explicitly discloses wherein the microporous film exhibiting a maximum compression greater than or equal to 18% in order to facilitate proper functioning of the battery (Halmo, [0051], Table 4, Embodiment A). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention wherein the microporous film of Halmo exhibiting a maximum compression greater than or equal to 18% facilitating proper functioning of the battery.

	Regarding claims 31 and 36, Halmo further teaches having a normalized puncture strength of 29.167 gf/micron, which satisfies the limitation of above 350 gf/16 micron (21.875 gf/micron) (claim 31) and of above 400 gf/16 micron (25 gf/micron).

	Regarding claim 39, Halmo also discloses wherein a coating is provided on one or both sides of the microporous film (Halmo, [0061]-[0066])
and at least one of the coatings may be a ceramic coating (Halmo, [0066]).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A1 in view of Sekiguchi US20210106952A1 (with priority to 13 October 2017; cited in office action filed 13 April 2022).

	Regarding claims 17 and 19, Halmo teaches all of the limitations of claim 1 as set forth above. While Halmo teaches the microporous film has the properties of a well performing microporous film (Halmo, [0051], Table 4, Embodiment A), Halmo does not explicitly disclose wherein the film has an MD restrained growth of less than or equal to 0.2% (the examiner notes that 0.1% is less than 0.2%).
	Sekiguchi, however, teaches a microporous film with art recognized desirable properties for use in a secondary battery such as shrinkage within an acceptable range at temperatures such as 90ºC and 105ºC, compression properties within an art acceptable range, puncture strength of above 350 gf/16 micron, a ceramic coating on at least one surface of the polyolefin film, the film containing lamellar structures, having a higher Young’s modulus and elongation of less than 40% in the machine direction before break and structure to prevent swelling in the structure (Sekiguchi, [0019]-[0053], [0056]-[0207], Fig. 2). Sekiguchi further discloses wherein the film has an MD restrained growth of less than or equal to 0.2% (Sekiguchi, [0080], [0129], Fig. 2) preventing short-circuiting (Sekiguchi, [0080]).
	Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Sekiguchi into the microporous film of Adams wherein the film has an MD restrained growth of less than or equal to 0.2% in order to prevent short-circuiting.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A1 in view of Adams US20160301052A1 (published 13 October 2016; cited in office action filed 13 April 2022).

Regarding claim 20, Halmo discloses all of the limitations of claim 1 as set forth above including tensile and elongation properties commensurate with a working separator (Halmo, Table 4, Embodiment A) but does not explicitly discloses wherein the microporous film exhibiting rebound or recovery of 5% or greater.
Adams teaches a trilayer microporous film (Adams, [0007]-[0021], [0044]-[0098], Figs. 3-22) having a PP/PE/PP layer structure and a layer thickness ratio of 33/33/33, which overlaps with the claimed range of 25/50/25 to 35/30/35 (Adams, [0019], [0057]-[0058]), having a thickness of 12 microns (Adams, [0060]-[0063], Tables 1-2), overlapping with the claimed range of 12 microns or greater. Adams further teaches a microporous film exhibiting rebound or recovery of 5% or greater when measured by the compressibility test, in Adams Fig. 11, using a Thermal Mechanical Analysis performed in a tension mode (Adams, [0054]) showing little to no deformation below the melting point of the film (Adams, [0073]) which satisfies the metes and bounds of the claim.
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Halmo incorporating the teaching of Adams

Claim 25, 27 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A1 in view of Katayama US20110003209A1 (cited in office action filed 13 April 2022).

	Regarding claims 25 and 27, Halmo teaches all of the limitations of claim 1 as set forth above. Halmo further discloses ions are transporting via the electrolyte through the microporous membrane (Halmo, [0086]) but does not explicitly teach wherein the film exhibits swelling in DEC of 0.95% or less (the examiner notes 0.6% is less than 0.95%).
	Katayama discloses a polyolefin microporous film coated with inorganic particles, having shrinkage and puncture properties within the limits of effective art recognized materials for use in devices such as secondary batteries (Katayama, [0014]-[0024], [0027]-[0171]). Katayama further discloses the film exhibiting swelling when an organic electrolyte, such as DEC, is in contact with the film (Katayama, [0060]-[0078], [0118]) allowing for tuning and control of the battery functions as well as enhancing its performance (Katayama, [0069], [0078]). Katayama does not specifically disclose that the swelling according to the DEC test of less than 0.95% or less, Katayama does disclose that controlling the swelling is important to the proper functioning of a device such as a secondary battery (Katayama, [0067]-[0068]) and that one can tune and control the swelling properties, as set forth above. It would therefore be within the ambit of one of ordinary skill in the art before the effective filing date without undue experimentation to have incorporated the teaching of Katayama in the microporous film of Halmo wherein the film exhibits swelling in DEC of 0.95% or less, in order to enhance performance. See MPEP 2164.06.

	Regarding claim 37, Halmo discloses all of the limitations of claim 1 as set forth above and further teaches the microporous film comprises lamellar structure (Halmo, [0062]) but does not explicitly teach wherein the lamellae of the film have a thickness no greater than 250 nm.
	Katayama teaches polyolefin microporous film coated with inorganic particles, having shrinkage, swelling and puncture properties within the limits of effective art recognized materials for use in devices such as secondary batteries (Katayama, [0014]-[0024], [0027]-[0171]). Katayama further discloses wherein the lamellae of the film have a thickness no greater than 250nm (Katayama, [0039]-[0041]) increasing lamellae entanglement and improving separator strength (Katayama, [0040]). Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Katayama in the film of Halmo wherein the lamellae of the film have a thickness no greater than 250nm, improving the film’s strength.

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A1 in view of Zhang US20160149181A1 (cited in office action filed 13 April 2022).

	Regarding claim 30, Halmo teaches all of the limitations of claim 1 as set forth above and further discloses the microporous has desirable puncture strength (Halmo, Table 4, Embodiment A; see claims 1, 31 and 36) but does not explicitly disclose wherein the film exhibits a round-shaped or, not slit-shaped, opening when subjected to the puncture test.
	Zhang teaches a microporous film with art recognized effective properties such as tensile strength, elongation, puncture strength, etc. for a microporous film (Zhang, [0011]-[0030], [0050]-[0083], Figs. 1-19). Zhang further discloses wherein the film exhibits a round-shaped or, not slit-shaped, opening when subjected to the puncture test (Zhang, [0032], [0057], Fig. 2A) which is one of the indicators of excellent strength performance when the microporous film is used as a battery separator (Zhang, [0016]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zhang in the microporous film of Halmo wherein the film exhibits a round-shaped or, not slit-shaped, opening when subjected to the puncture test to increase the strength performance of the film.

Claim(s) 43 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmo US20140079980A1 in view of Call US20070238017A1.

Regarding claims 43 and 45, Halmo discloses a secondary battery comprising the battery separator of claim 39 (Halmo, [0006], [0023], [0042], [0086]-[0088]), wherein the secondary battery may comprises an electrolyte solvent (Halmo, [0086]-[0088]) but does not explicitly disclose wherein the electrolyte solvent is selected from the group consisting of ethylene carbonate (EC), propylene carbonate (PC), direthyl carbonate (DMC), ethylmethyl carbonate (EMC), diethyl carbonate (DEC), and monofluoro ethylene carbonate (FEC).
Call discloses a trilayer microporous film (Call, ) having a PP/PE/PP layer structure (Call, [0017]-[0018]) and a thickness of less than or equal to ≦25 microns (Call, [0018]). Call also teaches the battery separator used with an electrolyte solvent comprising EC and EMC (Call, [0035]-[0037]) permitting the secondary battery comprising the separator and electrolyte to function within desirable ranges (Call. [0038], Table A).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Call in the secondary battery of Halmo wherein the secondary comprises an electrolyte solvent comprising ethylene carbonate (EC) and ethylmethyl carbonate (EMC) providing a functioning secondary battery.

Response to Arguments
Applicant’s arguments, see p. 6, filed 15 August 2022, with respect to the objection to claim 2 have been fully considered and are persuasive. The objection to claim 2 has been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments, see pp. 6-7, filed 15 August 2022 with respect to the 112(b) rejection of claims 1, 2, 9, 11, 13, 17, 19-21, 25, 27, 30, 31, 36-39, 43, 45 and 46 have been fully considered and are persuasive. The 112(b) rejection of claims 1, 2, 9, 11, 13, 17, 19-21, 25, 27, 30, 31, 36-39, 43, 45 and 46 have been withdrawn.

Applicant’s arguments, see p. 7, filed 15 August 2022 with respect to the 112(b) rejection of claims 2, 9, 11, 13, 17, 21, 25, 27, 31, and 46 have been fully considered and are persuasive. The 112(b) rejections of claims 2, 9, 11, 13, 17, 21, 25, 27, 31, and 46 have been withdrawn because they have been overcome by applicant’s amendment.

Applicant’s arguments with respect to claim(s) 1-2, 9, 11, 13, 17, 19-21, 25, 27, 30-31, 36-37, 39, 43 and 45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the goal of the claimed invention is to reduce swelling and wrinkling when the film is wet with electrolyte, and reduce wrinkling or bagginess) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

With respect to the reference Adams US20160301052, applicant argues:

Adams et al. is directed to a PP/PE/PP trilayer microporous film, comprising a layer thickness ratio of 33/33/33; and having a thickness of less than 12 microns. While Adams et al. discusses thicker films, such discussion is on the failings of such thicker films and in connection with the prior art.
However, the Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Additionally, applicant concedes:

	Significantly, all of the trilayer examples in Adams et al. have a thickness of 12 microns or less.

As set forth above and in the rejection of independent claim 1 and related dependent claims, the disclosed range overlaps with and is close to the claimed range of 12 microns or greater, the Courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976), and similarly a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
	Claim 1 is a broader claim of a microporous film while applicant’s arguments are mostly directed to the use of the separator, a narrower structure and as such they are not commensurate with the scope of the claim.

As applicant did not respond to the non-statutory double patenting rejection in the office action filed 13 April 2022, the rejection is maintained as the amended claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. US11114702B2. Although the claims at issue are not identical, they are not patentably distinct from each other (see double patenting rejection in the office action filed 13 April 2022).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang US20110223486A1 (teaches PP/PE/PP membrane with similar properties),
Wei US20070196638A1 (teaches PP/PE/PP membrane with similar properties),
Yu US5952120A (teaches trilayer PP/PE/PP membrane where thickness of membrane and layers can be varied to tune properties),
Zhang US20160149182A1 (teaches PP/PE/PP membrane with similar thickness and properties),
Zhang, Sheng Shui. "A review on the separators of liquid electrolyte Li-ion batteries." Journal of power sources 164.1 (2007): 351-364 (teaches there is no generally accepted test for separator wettability, related to DEC)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED HANSEN whose telephone number is (571)272-4590. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571)270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED HANSEN/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728